                Case 1:21-mc-00025-SAB Document 6 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     IMPACT FORCE, INC.,                               Case No. 1:21-mc-00025-SAB
11
                    Plaintiff,                         ORDER WITHDRAWING MOTION TO
12                                                     COMPEL COMPLIANCE WITH
            v.                                         SUBPOENA VACATING HEARING AND
13                                                     DIRECTING CLERK OF COURT TO
     JOHN GRAVES,                                      CLOSE MISCELLANEOUS ACTION
14
                    Defendant.                         (ECF No. 5)
15

16

17         On March 22, 2021, Impact Force, Inc. (“Plaintiff”), opened this miscellaneous action by

18 filing a motion to compel compliance with a subpoena issued to Dapper Cigar Company, LLC.

19 (ECF No. 1.) On April 15, 2021, Plaintiff filed a notice of withdrawal of the motion to compel
20 and a request to close this miscellaneous action. (ECF No. 5.)

21         Accordingly, IT IS HEREBY ORDERED that:

22         1.      Plaintiff’s motion to compel compliance with a subpoena and request for order to

23                 show cause (ECF No. 1), is WITHDRAWN;

24         2.      The hearing on Plaintiff’s motion to compel compliance with the subpoena set for

25                 April 28, 2021, at 10:00 a.m. in Courtroom 9, is VACATED; and

26 / / /
27 / / /

28 / / /


                                                   1
                 Case 1:21-mc-00025-SAB Document 6 Filed 04/16/21 Page 2 of 2


 1          3.      The Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2                  miscellaneous action and adjust the docket to reflect a voluntary dismissal.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        April 15, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
